Exhibit 10.23

[RealNetworks Letterhead]

October 23, 2009

Mr. Hank Skorny

c/o RealNetworks, Inc.

2601 Elliott Avenue

Seattle, WA 98121

Dear Hank,

It is our great pleasure to offer you the promotion to the challenging new
position of Senior Vice President Media Cloud Computing and Services, directly
reporting to Rob Glaser at RealNetworks, Inc. This letter acts as an addendum to
the original offer letter you received on January 5, 2009; all other terms of
employment that you previously agreed to will apply.

This promotion is Board of Directors approved, and comes in recognition of the
fine work you have done at RealNetworks, Inc. since your start date earlier this
year. It will take effect upon the receipt of the written formal acceptance of
this offer. Your annual salary will remain at $330,000 per annum (subject to
normal withholdings).

As a token of that recognition you will be awarded a bonus of $50,000 to be paid
in the next normal payroll cycle and subject to normal withholdings. In the
event that your employment with Real is terminated for cause or you resign
within twelve (12) months of the date of the payment, you must return to
RealNetworks, Inc. the full amount of the payment.

As part of this promotion, you will also continue to be eligible for the
company's executive incentive MBO program, allowing you to earn an annual bonus
of up to 45% of your base salary, based on the achievement of specific business
goals. As such, you are eligible to earn $148,500 upon meeting these MBO
business goals, for an annual targeted total compensation of $478,500. Please
note that your participation will remain in effect in those quarters during
which you are employed as an executive officer on both the first and last days
of the quarter.

You will be regarded as a key employee under certain federal regulations
governing family and medical leave. This status requires that you work closely
with us in planning should you develop a need for family or medical leave.

Our employment relationship will be terminable at will, which means that either
you or RealNetworks, Inc. may terminate your employment at any time and for any
reason or no reason, subject only to the provisions below describing your
obligations to provide RealNetworks, Inc. with notice, and RealNetworks, Inc.'s
obligation to make certain



--------------------------------------------------------------------------------

payments if RealNetworks, Inc. terminates your employment for reasons other than
cause. Your right to receive these payments described below is subject to and
conditioned upon your signing a valid general and complete release of all claims
(except those relating to RealNetworks, Inc. 's payment obligations under this
letter agreement) against RealNetworks, Inc. (and its related entities and
persons) in a form provided by RealNetworks, Inc.

You agree that you will provide RealNetworks, Inc. six (6) months' notice prior
to terminating your employment. After receipt of such notice RealNetworks, Inc.
may, at its election, direct you to continue your work for RealNetworks, Inc.
for any period up to six (6) months' from the date of such notice at your
then-current base salary. In consideration for fulfilling the foregoing notice
provision, RealNetworks, Inc. will pay you a severance payment equal to six
(6) months of your then-current salary at the conclusion of your employment with
RealNetworks, Inc.

In the event that RealNetworks, Inc. terminates your employment without cause,
RealNetworks, Inc. may require you to stay for up to six (6) months to
transition your responsibilities. After this transition period, in consideration
for fulfilling the foregoing transition requirement, RealNetworks, Inc. will pay
you a severance of six (6) months of your then current base salary at the
conclusion of your employment with RealNetworks, Inc.

Hank, please accept our congratulations on your new promotion. We look forward
to your continued contributions and future success in your new role.

Sincerely,

 

/s/ Sid Ferrales

Sid Ferrales SVP Human Resources RealNetworks, Inc.

I have read and agree to the terms as outlined in this promotional letter.

 

Hank Skorny:  

/s/ Hank Skorny

Date: October 23, 2009